Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-12 are pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
I) Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10,880,171 (hereinafter ‘171). This is a statutory double patenting rejection.

Instant application
‘171 patent
1. A group policy object (GPO) update compliance method comprising: 



directing execution of a remediation process that applies the compliance update onto the selected endpoint; 

performing a re-scan of the selected endpoint subsequent to the execution of the remediation process, executing a GPO update within a threshold period of time after the re-scan and repeating the re-scan after the GPO update; 

comparing a log produced by the repeated re-scan after the GPO update with a log produced by the re-scan before the GPO update and detecting an out-of-compliance update in the comparison; and, 

responding to the detection of the out-of-compliance update by directing a repair of the out-of-compliance update using a domain login for the selected endpoint. 


prior to performing the re-scan of the selected endpoint and subsequent to the execution of the remediation process, determining a threshold period of time between GPO updates; and, 

performing the rescan after an initial GPO update; and, 

completing the rescan before the GPO update within the threshold period of time between GPO updates. 

3. The method of claim 1, wherein the comparison of the repeated re-scan after the GPO update with the re-scan before the GPO update comprises a matrix comprising controls changed by the GPO update but not in compliance. 

4. The method of claim 3, wherein the matrix further comprises controls changed by the GPO update and in compliance. 

5. A data processing system configured for group policy object (GPO) update compliance, the system comprising: 

a host computing platform comprising one or more computers, each with memory and at least one processor; 

a network of the host computing platform comprising a domain controller of GPO updates executing in the memory of the host computing platform; 

one or more different computing systems of the network of the host computing platform; and, 

a GPO update compliance module in communication with the host computing platform, the module comprising program code enabled upon execution in the host computing platform to select both a compliance update and also one of the computing systems as an endpoint targeted 

6. The system of claim 5, wherein the program code is further enabled, prior to performing the re-scan of the selected endpoint and subsequent to the execution of the remediation process, to determine a threshold period of time between GPO updates and to perform the rescan after an 

7. The system of claim 5, wherein the comparison of the repeated re-scan after the GPO update with the re-scan before the GPO update comprises a matrix comprising controls changed by the GPO update but not in compliance. 

8. The system of claim 7, wherein the matrix comprises controls changed by the GPO update and in compliance.




directing execution of a remediation process that applies the compliance update onto the selected endpoint; 

performing a re-scan of the selected endpoint subsequent to the execution of the remediation process, executing a GPO update within a threshold period of time after the re-scan and repeating the re-scan after the GPO update; 

comparing a log produced by the repeated re-scan after the GPO update with a log produced by the re-scan before the GPO update and detecting an out-of-compliance update in the comparison; and, 

responding to the detection of the out-of-compliance update by directing a repair of the out-of-compliance update using a domain login for the selected endpoint. 


prior to performing the re-scan of the selected endpoint and subsequent to the execution of the remediation process, determining a threshold period of time between GPO updates; and, 

performing the rescan after an initial GPO update; and, 

completing the rescan before the GPO update within the threshold period of time between GPO updates. 

3. The method of claim 1, wherein the comparison of the repeated re-scan after the GPO update with the re-scan before the GPO update comprises a matrix comprising controls changed by the GPO update but not in compliance. 

4. The method of claim 3, wherein the matrix further comprises controls changed by the GPO update and in compliance. 

5. A data processing system configured for group policy object (GPO) update compliance, the system comprising: 

a host computing platform comprising one or more computers, each with memory and at least one processor; 

a network of the host computing platform comprising a domain controller of GPO updates executing in the memory of the host computing platform; 

one or more different computing systems of the network of the host computing platform; and, 

a GPO update compliance module in communication with the host computing platform, the module comprising program code enabled upon execution in the host computing platform to select both a compliance update and also one of the computing systems as an endpoint targeted 

6. The system of claim 5, wherein the program code is further enabled, prior to performing the re-scan of the selected endpoint and subsequent to the execution of the remediation process, to determine a threshold period of time between GPO updates and to perform the rescan after an 

7. The system of claim 5, wherein the comparison of the repeated re-scan after the GPO update with the re-scan before the GPO update comprises a matrix comprising controls changed by the GPO update but not in compliance. 

8. The system of claim 7, wherein the matrix comprises controls changed by the GPO update and in compliance.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
II) Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 10,880,171 (hereinafter ‘171). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 9-12 are anticipated by correspondingly mapped ‘171 claims. That is, the more specific and narrow recitation of ‘171 “a non-transitory computer readable storage medium” anticipates the broader instant claim feature “a computer readable storage medium”.

Instant application
‘171 patent
9. A computer program product for group policy object (GPO) update compliance, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method comprising: 

selecting both a compliance update and also a computing system as an endpoint targeted for receiving the compliance update; 

directing execution of a remediation process that applies the compliance update onto the selected endpoint; 

performing a re-scan of the selected endpoint subsequent to the execution of the remediation process, executing a GPO update within a threshold period of time after the re-scan and repeating the re-scan after the GPO update; 

comparing a log produced by the repeated re-scan after the GPO update with a log produced by the re-scan before the GPO update and detecting an out-of-compliance update in the comparison; and, 

responding to the detection of the out-of-compliance update by directing a repair of the out-of-compliance update using a domain login for the selected endpoint. 

10. The computer program product of claim 9, wherein the method further comprises: 

prior to performing the re-scan of the selected endpoint and subsequent to the execution of the remediation process, determining a threshold period of time between GPO updates; 

performing the rescan after an initial GPO update; and, 

completing the rescan before the GPO update within the threshold period of time between GPO updates. 

11. The computer program product of claim 9, wherein the comparison of the repeated re-scan after the GPO update with the re-scan before the GPO update comprises a matrix comprising controls changed by the GPO update but not in compliance. 

12. The computer program product of claim 11, wherein the matrix comprises controls changed by the GPO update and in compliance.
9. A computer program product for group policy object (GPO) update compliance, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method comprising: 

selecting both a compliance update and also a computing system as an endpoint targeted for receiving the compliance update; 

directing execution of a remediation process that applies the compliance update onto the selected endpoint; 

performing a re-scan of the selected endpoint subsequent to the execution of the remediation process, executing a GPO update within a threshold period of time after the re-scan and repeating the re-scan after the GPO update; 

comparing a log produced by the repeated re-scan after the GPO update with a log produced by the re-scan before the GPO update and detecting an out-of-compliance update in the comparison; and, 

responding to the detection of the out-of-compliance update by directing a repair of the out-of-compliance update using a domain login for the selected endpoint. 

10. The computer program product of claim 9, wherein the method further comprises: 

prior to performing the re-scan of the selected endpoint and subsequent to the execution of the remediation process, determining a threshold period of time between GPO updates; 

performing the rescan after an initial GPO update; and, 

completing the rescan before the GPO update within the threshold period of time between GPO updates. 

11. The computer program product of claim 9, wherein the comparison of the repeated re-scan after the GPO update with the re-scan before the GPO update comprises a matrix comprising controls changed by the GPO update but not in compliance. 

12. The computer program product of claim 11, wherein the matrix comprises controls changed by the GPO update and in compliance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under a broadest reasonable interpretation, in light of the specification, “computer readable storage medium”: encompasses transitory signals (see instant PGPub par. 0023-0026: Provided definitions are non-limiting, open-ended definitions of “computer readable storage medium”). To overcome rejection, Examiner recommends amending preamble of claims 9-12 to recite “non-transitory computer readable storage medium”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457